         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                  Case No. 3:19-md-2885

                                             Judge M. Casey Rodgers
                                             Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                   ORDER

     Pending before the Court is Plaintiffs’ Motion to Compel Discovery.

ECF No. 859. Defendants have filed a response in opposition to Plaintiffs’

motion. ECF No. 873. The motion is therefore ripe for the Court’s

consideration. For the reasons discussed below, Plaintiffs’ motion to

compel is due to be DENIED.

                             I. BACKGROUND

     This multidistrict litigation is a products liability action concerned with

whether Defendants were negligent in their design, testing, and labeling of

the nonlinear dual-ended Combat Arms Earplug Version 2 (the “CAEv2”).

ECF No. 704. Discovery is ongoing. In their Third Requests for

Production, Plaintiffs sought from Defendants ten exemplars of the CAEv2,

the E-A-R ARC Plug, and any like-design earplugs marketed or sold by

Defendants with the sealed packaging and instructions accompanying each
commercial unit. ECF No. 859-1 at 4. Defendants objected to Plaintiffs’

request on the grounds that it was overbroad, unduly burdensome, and

disproportional to the needs of the case but nevertheless agreed to

“provide, to the extent available, an exemplar of each version of the 3M

Earplugs, and the sealed packaging and instructions that accompanied

each exemplar, at a mutually agreeable time and location for the reasons

contemplated by Federal of Civil Procedure 34, including inspection and/or

testing, subject to an agreed-upon inspection protocol.” ECF No. 859-2 at

6–7.

       The parties conferred regarding Defendants’ response to Plaintiffs’

request for the exemplars on at least two occasions. ECF No. 859 at 9.

During one of these conferrals, Plaintiffs increased their request to four

boxes of fifty earplugs (for a total of 200 pairs) but offered to compensate

Defendants for the cost of the earplugs. Id. at 9–10.

       When the parties raised this dispute at the November 22, 2019, Case

Management Conference, Defendants represented that they have only

located fifteen pairs of the CAEv2 during their investigation and that they

are unwilling to turn over all of them to Plaintiffs. ECF No. 840 at 43–44.

The Court ordered Plaintiffs to file a motion to compel if the dispute was not

resolved. ECF No. 836 at 3. After an additional unsuccessful conferral


                                      2
between the parties on December 4, 2019, ECF No. 859 at 10, Plaintiffs

filed the instant motion.

      Plaintiffs seek an order compelling production of the CAEv2

exemplars primarily on the basis that their request satisfies the threshold

relevancy and proportionality requirements for discovery under Federal

Rule of Civil Procedure 26(b)(1). ECF No. 859 at 5, 12–14. Plaintiffs

contend that the “[p]roduction of exemplar products is routine in products

liability litigation, including the multi-district litigation context,” and,

accordingly, provide an array of orders from other products liability cases

addressing such production. Id. at 13; ECF No. 859-4. As to the limited

number of exemplars that Defendants represent are available for

production, Plaintiffs complain that Defendants “have made no meaningful

efforts towards production of these exemplar products” notwithstanding

“repeated representations” that they are investigating the number of

exemplars in their possession, custody, or control. ECF No. 859 at 6.

Plaintiffs further argue that an order compelling production of the exemplars

from Defendants is appropriate because Plaintiffs’ third-party discovery

requests to manufacturer New Dynamics and the Department of Defense

for exemplars have failed thus far. Id. at 11.




                                           3
      Defendants resist production of the CAEv2 exemplars on Plaintiffs’

terms—and otherwise oppose Plaintiffs’ motion—for several reasons. ECF

No. 873. First, Defendants state that after a thorough investigation for

available pairs of the CAEv2 earplugs, including interviewing “key

personnel involved in the testing and marketing” of the product, Defendants

were unable to locate a sufficient quantity to satisfy Plaintiffs’ request for

200 pairs. Id. at 2. Second, Defendants maintain that exemplars of the

CAEv2 are available from Plaintiffs directly or third parties, such as the

Department of Defense, and therefore an order compelling Defendants to

produce them—in view of its claim that it only has access to a limited

quantity—would be unduly burdensome. Id. at 7–8. Third, Defendants

assert that Plaintiffs’ request for 200 pairs of earplugs is disproportionate to

the needs of this case because Plaintiffs have failed to demonstrate why

they require this quantity and for what purpose. Id. at 8–9. Fourth, and

finally, Defendants argue that Rule 34 does not contemplate Plaintiffs’

request for Defendants to relinquish exemplars of the CAEv2 to Plaintiffs

without limitation because the request does not pertain to inspection,

copying, testing, or sampling of the exemplars. Id. at 9–10.




                                        4
                               II. DISCUSSION

      The Court concludes that Plaintiffs’ motion to compel is due to be

denied. There is no dispute that Rule 34 controls Plaintiffs’ request for

production of the CAEv2 exemplars by Defendants. As explained below,

however, Rule 34 does not authorize Plaintiffs’ request to the extent it asks

Defendants to forfeit their custody and control of the exemplars without

limitation.

      Rule 34 provides that upon a party’s request within the scope of Rule

26(b) the opposing party must produce designated documents,

electronically stored information, and “tangible things” for the requesting

party to “inspect, copy, test, or sample[.]” Fed. R. Civ. P. 34(a)(1). This

rule, however, does not afford a party unfettered access to tangible items.

Specifically, “the producing party is generally not obligated to relinquish

possession of the tangible thing to the requesting party.” K.C.R. v. Cty. of

Los Angeles, No. CV 13-3806 PSG (SSx), 2014 WL 12725471, at *2 (C.D

Cal. Aug. 7, 2014). This rule is typically utilized by parties to acquire

photocopies of documents, to coordinate inspection of an item by expert

witnesses, and to obtain products or another item for testing (subject to an

agreed-upon or court-ordered protocol).




                                       5
       This distinction is evident from the language employed in Rule 34.

The ordinary definitions 1 of “inspect, copy, test, [and] sample” do not

encompass Plaintiffs’ request for total relinquishment or sale of the CAEv2

exemplars. Compare Inspect, Merriam-Webster.com, available at

https://www.merriam-webster.com/dictionary/inspect (last visited Dec. 18,

2019) (defining the verb “inspect” as “to examine officially”); Copy,

Merriam-Webster.com, available at https://www.merriam-

webster.com/dictionary/copy (last visited Dec. 18, 2019) (defining the verb

“copy” as “to make a copy or duplicate of”); Test, Merriam-Webster.com,

available at https://www.merriam-webster.com/dictionary/test (last visited

Dec. 18, 2019) (defining the verb “test” as “to put to test or proof”); Sample,

Merriam-Webster.com, available at https://www.merriam-

webster.com/dictionary/sample (last visited Dec. 18, 2019) (defining the

verb “sample” as “to judge the quality of by a sample”); with Relinquish,

Merriam-Webster.com, available at https://www.merriam-

webster.com/dictionary/relinquish (last visited Dec. 18, 2019) (defining the




1 Because Rule 34 does not define the terms “inspect,” “copy,” “test,” and “sample,” the
Court will apply their ordinary dictionary definitions. See United States v. Lopez, 590 F.3d
1238, 1248 (11th Cir. 2009) (“When a statutory term is undefined, courts will give it its
‘ordinary meaning’ or ‘common usage.’ To ascertain ordinary meaning, courts often turn
to dictionary definitions for guidance.” (internal citations omitted)).


                                             6
verb “relinquish” as “to give over possession or control of”); Sell, Merriam-

Webster.com, available at https://www.merriam-webster.com/dictionary/sell

(last visited Dec. 18, 2019) (defining the verb “sell” as “to give up (property)

to another for something of value (such as money)”). And this Court is not

in the position to add to or otherwise rewrite the discovery rules.

      Other federal district courts have interpreted Rule 34 similarly, and

Plaintiffs offer no persuasive authority to the contrary. See, e.g.,

Ramkelawan v. Globus Med. Inc., No. 5:18-cv-100-Oc-JSM-PRL, 2019 WL

1763237, at *4 (M.D. Fla. Apr. 22, 2019) (“While the undersigned

acknowledges … that Rule 34 contemplates that Defendants make the

subject device or exemplars available for inspection, there is simply no

basis or authority for the Court to require Defendants to provide the

exemplars for purchase at Plaintiffs’ preferred price, or “at cost.”); Gerawan

Farming, Inc. v. Rehrig Pac. Co., No. 1:11-cv-1273 LJO BAM, 2013 WL

1982797, at *3 (E.D. Cal. May 13, 2013) (“Rule 34 requires a party to

produce for inspection tangible evidence; it does not require the party to

ship the evidence to the requesting party.” (emphasis in original)). Indeed,

the cases cited by Plaintiffs, and submitted as Exhibit 4 to their motion, are

inapt. ECF No. 859-4. Most of the orders are procedural, typically the

result of the parties’ agreement as to production, and do not address Rule


                                       7
34 or the Court’s power to compel discovery under Federal Rule of Civil

Procedure 37. Id. at 2–4, 7, 15–16. The only substantive discovery order

Plaintiffs submit is the April 22, 2019, order in Ramkelawan v. Globus Med.

Inc., denying plaintiffs’ motion to compel the relinquishment or sale of a

medical device exemplar, which, as explained above, does not support

Plaintiff’s argument here. Id. at 17–20.

      Plaintiffs’ motion—to the extent it requests the Court compel

Defendants to turn over the CAEv2 exemplars to Plaintiffs under Rule 34—

is therefore denied. The Court nevertheless must consider the parties’

discovery dispute, and the issues raised in their filings, pragmatically. After

a diligent search, Defendants have located fifteen pairs of the CAEv2

earplugs, only six of which are in their original packaging. ECF No. 873 at

7 n.1. Plaintiffs will need CAEv2 exemplars for use at depositions and trial

in this matter. ECF No. 859 at 10–11. Lastly, the parties have identified an

inventory of CAEv2 earplugs presently in the possession of the Department

of Defense. Id. at 11–12; ECF No. 873 at 6.

      Defendants are therefore directed to relinquish five pairs of CAEv2

earplugs in their original packaging with labeling to Plaintiffs for Plaintiffs to

use at depositions and trial. Plaintiffs must maintain the earplugs in

their original form, including packaging and labeling. This order does


                                        8
not permit Plaintiffs to engage in testing on the CAEv2 exemplars in

the absence of further Court order or the parties’ agreed-upon

stipulation. Should the parties receive additional exemplars from the

inventory of the Department of Defense or another non-party, the parties

should apportion them appropriately.

                            III. CONCLUSION

     Accordingly, upon due consideration, it is ORDERED:

     1.    Plaintiffs’ Motion to Compel Discovery, ECF No. 859, is
           DENIED.

     2.    Defendants are DIRECTED to relinquish five pairs of CAEv2
           earplugs in their original packaging with labeling to Plaintiffs for
           Plaintiffs to use at depositions and trial. Plaintiffs must maintain
           the earplugs in their original form, including packaging and
           labeling. This order does not permit Plaintiffs to engage in
           testing on the CAEv2 exemplars in the absence of further Court
           order or the parties’ agreed-upon stipulation. Should the
           parties receive additional exemplars from the inventory of the
           Department of Defense or another non-party, the parties should
           apportion them appropriately.

     DONE AND ORDERED this 18th day of December 2019.

                                           s/Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge




                                       9
